 

Exhibit 10.1

 

October 22, 2002

 

R. Elliot Carpenter

 

Dear Elliot:

 

On behalf of the Board of Roxio, Inc. (the “Company” or “Roxio”), I am pleased
to confirm the new terms of your employment agreement in the position of Vice
President and Chief Financial Officer of the Company.

 

Your initial salary will be $215,000.00 annually. You will be eligible to
participate in the annual bonus program with potential payout targeted at 45% of
your base salary dependent upon your performance and that of the Company. You
will also receive an automobile allowance of $650 per month, a Company-paid
annual physical examination, a health club subsidy and financial planning
assistance up to $2500 (net) per year.

 

You should understand that this offer does not constitute a contract of
employment for any specified period of time but will create an “employment at
will” relationship.

 

Roxio may terminate your employment and this agreement at any time. You may
terminate your employment and this agreement at any time. If Roxio or its
successor terminates your employment and this agreement for Cause (as defined
below), or if you quit, you will not be entitled to severance benefits. If Roxio
or its successor terminates your employment and this agreement without Cause,
you will be entitled to the severance benefits described below. In no event will
you be entitled to severance benefits if your employment terminates or is
terminated due to your death or total disability. The severance benefits
referred to above will be composed of the following: (a) Roxio will promptly pay
you in cash a lump sum severance payment equal to 100% of your annualized base
salary, (b) 25% of your Roxio stock options outstanding immediately prior to the
termination of your employment will vest, (c) the exercise period for your Roxio
stock options will be extended to one (1) year from the date of termination, and
(d) you will be entitled to continued coverage in the Company’s welfare benefit
plans for the twelve-month period following your termination (or the Company
will provide you with similar coverage). For this purpose, “Cause” means that
you have been grossly negligent in the performance of your duties for Roxio, or
you have engaged in willful misconduct, or you have been convicted of a felony
or any crime involving moral turpitude. Nothing



--------------------------------------------------------------------------------



R. Elliot Carpenter Employment Agreement
October 22, 2002
Page 2



in this paragraph is intended to supercede the automatic acceleration of your
options upon a change of control pursuant to Roxio’s stock option plans.
 
Termination without Cause will include constructive termination in the event
that you resign from the Company for “Good Reason.” “Good Reason” shall mean
that you, without your consent, have: (i) incurred a material reduction in your
title, status, authority or responsibility; (ii) incurred a reduction in your
base compensation; (iii) been notified that your principal place of work will be
relocated by a distance of fifty (50) miles or more; or (iv) been required to
work more than ten (10) days per month outside of your principal offices for a
six (6) month continuous period.
 
Please sign this letter, indicating acceptance of this offer, and return it to
me.
 
Elliot, we are pleased to have you as a member of the team and are confident you
will continue to make a major contribution to our success.
 
Sincerely,
 
/S/    WM. CHRISTOPHER GOROG        
 
Wm. Christopher Gorog
President and Chief Executive Officer
 
Accepted:
 
/S/    R. ELLIOT CARPENTER        
   

--------------------------------------------------------------------------------

   
R. Elliot Carpenter